Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2022 has been entered.
This action is responsive to Applicant’s request for continued examination and amendment/remarks filed 11/17/2022. 
Claims 1, 3, 6-20, and 22 are currently pending.
Response to Amendment
The rejection of claims 1, 3, and 6-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the above amendment.
The rejection of claim 4 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, is withdrawn in view of the above amendment.  However, the claim amendments to independent claim 12 raise a new 112(d) in dependent claim 16.  See the new 112(d) rejection, below. 
The rejections of method claims 12-20 under 35 U.S.C. 103 as being unpatentable over/based on Yang et al. (US 2016/0257868) are withdrawn in view of the above amendment and remarks.
However, the rejection of composition claims 1, 3, and 6-11 under 35 U.S.C. 103 as being unpatentable over on Yang et al. (US 2016/0257868) as previously set forth in the Office action mailed 08/17/2022 is maintained and has been revised to reflect the changes in claim scope made by Applicant’s present claim amendments.  See the revised 103 rejection, below. 
Claim Interpretation
For purposes of claim interpretation, newly added dependent claim 22 is clearly limited to pretreating the metal surface with a (second) distinct mixture (albeit similar to the mixture recited in the independent claim 12) comprising alkaline earth metals(s), water, organic phosphate(s), and inorganic phosphate(s) and a hydroxyphosphono acetic acid component prior to contact of the metal surface with the medium (also implicitly prior to addition of the effective amounts of claim 12’s mixture & hydroxyphosphono acetic acid into said medium).  In other words, the pretreating “mixture” in claim 22 is an additional second mixture that is clearly distinct from the first “mixture” in claim 12 added to the medium. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 16 recites “wherein the one or more alkaline earth metals comprises magnesium or wherein the one or more organic phosphates comprises phosphino succinic oligomer (PSO)”.  However, parent claim 12 already recites “or more alkaline earth metals comprises magnesium” which raises a 112(d) failure to further limit the subject matter of the parent claim issue.  Claim 16 recites two limitations in the alternative, meaning only one of the two is required; thus, claim 16 can be fairly read as merely requiring the alkaline earth metal(s) comprise magnesium, which is already required in the parent, independent claim, and the organic phosphate(s) limitation is optional.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
As discussed in the Examiner initiated interview held 12/06/2022, Applicant is suggested to remove the limitation “wherein the one or more alkaline earth metals comprises magnesium or” from the claim such that the body of the claim merely recites “wherein the one or more organic phosphates comprises phosphino succinic oligomer (PSO)” in order to overcome this rejection. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2016/0257868). 
As to claims 1 and 3, Yang et al. teach a corrosion inhibitor composition (super concentrate additive solution to improve corrosion protection performance) comprising one or more alkaline earth metals (the composition comprises a magnesium compound and a calcium compound, para. 0006), one or more inorganic phosphates (a phosphoric acid compound, para. 0006 and 0024), and water (para. 0006, 0015, 0019, and 0020).  The presence of magnesium is an express teaching of the reference (para. 0006 and 0049).
Although Yang et al. fail to explicitly teach the composition further comprises one or more organic phosphates, one or more inorganic phosphates, and a hydroxyphosphono acetic acid, Yang et al. teach the calcium compound includes more than one calcium compound that generates calcium ions including compounds such as calcium-2-phosphonobutane-1,2,4-tricarboxylic acid, calcium-1-hydroxyethane-1,1-diphosphonic acid, calcium-hydroxyphosphono-acetic acid or calcium-2-hydroxyphosphono acetic acid, calcium phosphonosuccinic acid, calcium-PSO where PSO is mono, bis, and oligomeric phosphinosuccinic acid adduct (para. 0047).  The hydroxyphosphono-acetic acid compounds read on the claimed hydroxyphosphono acetic acid compound and the remaining compounds read on the claimed one or more organic phosphates.  Alternatively or furthermore, Yang et al. further teach the optional presence of the same organic compounds as magnesium salts (para. 0049), lithium salts (para. 0051), and/or strontium salts (para. 0053).  The magnesium salts may include inorganic magnesium salts, e.g., magnesium chloride, and/or phosphono/phosphino salts a person of ordinary skill in the art would consider organic phosphates.  The lithium salts and strontium salts may also include inorganic salts, e.g., lithium phosphate and strontium phosphate, i.e., inorganic phosphate, and/or phosphono/phosphino salts a person of ordinary skill in the art would consider organic phosphates.   
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art for a composition, as taught by Yang et al., to contain each of alkaline earth metal(s), organic phosphate(s), inorganic phosphate(s), and hydroxyphosphono acetic acid(s) and/or salt(s)/derivative(s) thereof because the reference is directed to corrosion inhibiting compositions containing such ingredients.  
As to the claim interpretation of the proportions recited in claims 1 and 3, claim 1 recites a composition comprising 1) a mixture comprising a) about 3-20% by weight of the one or more alkaline earth metal(s)/comprising magnesium at a concentration of about 3-20% by weight, b) about 0.1-70% by weight water, c) about 0.1-40% by weight organic phosphate(s), and d) about 0.1-40% by weight inorganic phosphate(s), and 2) about 0.1-60% by weight of a hydroxyphosphono acetic acid-based component (this component is separated from the prior “mixture” by a semicolon “… and … inorganic phosphate …; and hydroxyphosphono …”), and claim 3 recites the mixture is present in an amount ranging from about 1 ppm to about 1000 ppm.  Accordingly, it is clear within the context of the claims the recited mixture is merely an intermediate composition that is diluted within the entire corrosion inhibitor composition as the final product.  The claims do not necessarily require the absolute weight% ranges of the alkaline earth metal(s)/magnesium, water, organic phosphate(s), and inorganic phosphate(s) since these amounts are diluted in the final composition.  Similar to how product-by-process claims are interpreted, even though this claim is limited and defined by the mixture comprised within the corrosion inhibitor composition, determination of patentability is based on the final corrosion inhibitor composition itself.  In terms of weight percent of the mixture’s compounds adjusted for being present in an amount ranging about 1-1000 ppm, the corrosion inhibitor composition of claim 3 requires 0.000003-0.02 wt.% or 0.03-200 ppm alkaline earth metal(s)/magnesium, 0.0000001-0.04 wt.% or 0.001-400 ppm organic phosphate(s), and 0.0000001-0.04 wt.% or 0.001-400 ppm inorganic phosphate(s).  These values were calculated by multiplying the minimum value of each range by 0.000001 (for the lower boundary of 1 ppm mixture) and multiplying the maximum value of each range by 0.001 (for the upper boundary of 1000 ppm mixture).  The water component is regarded as a carrier/medium and the claims permit more of its inclusion in the final via the open-ended comprising language of the claims. 
As to the teachings of proportions in the prior art reference, Yang et al. further teach amounts of the components that amount to a prima facie case of overlap of the claimed mixture components diluted in the corrosion inhibitor composition and 0.1-60% by weight of the hydroxyphosphono acetic acid component.  Yang et al. teach the super concentrate additive solution comprises 14-38% water by total weight (para. 0020) but that it may be further mixed, i.e., diluted, with water or another heat transfer fluid to produce a desired heat transfer fluid (para. 0015-0017), about 0.1 mg/L to 20,000 mg/L Ca2+ calcium ion concentration from the calcium compound(s), i.e., up to 2 wt.% calcium, (para. 0048), about 0.1 mg/L to 15,000 mg/L Mg2+ magnesium ion concentration from the magnesium compound(s), i.e., up to 1.5 wt.% magnesium, (para. 0050), up to 300,000 ppm lithium compound, i.e. up to 30 wt.% lithium compound, (para. 0052), up to 20,000 mg/L Sr2+ strontium ion concentration from the strontium compound(s), i.e., up to 2 wt.% strontium, (para. 0054), which overlap the claimed ranges of alkaline earth metals and inorganic phosphates of the relative blend of components in the mixture in claim 1 with the hydroxyphosphono acetic acid-based compound of claim 1 and also the amounts of the mixture’s compounds adjusted for being present in an amount ranging about 1-1000 ppm of claim 3.  
As to claim 6, Yang et al. teach magnesium chloride as an exemplary magnesium compound (para. 0049).  It might be argued some “picking and choosing” is required to arrive at the presently claimed magnesium chloride compound.  Nevertheless, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art for a composition, as taught by Yang et al., to contain magnesium chloride because the reference is directed to corrosion inhibiting super concentrate additives containing magnesium ions provided by such compound (para. 0049). 
As to claim 7, Yang et al. teach phosphino succinic oligomer(s)/PSO as exemplary calcium compound, magnesium compound, strontium compound, and/or lithium compound (para. 0047, 0049, 0051, and 0053).  It might be argued some “picking and choosing” is required to arrive at the presently claimed presence of a phosphino succinic oligomer.  Nevertheless, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art for a composition, as taught by Yang et al., to contain a phosphino succinic oligomer because the reference is directed to corrosion inhibiting super concentrate additives containing a calcium compound, a magnesium compound, a strontium compound, and/or a lithium compound comprising PSO. 
As to claims 8 and 9, Yang et al. teach the composition further comprises a dispersant (a water soluble polymer including polyelectrolyte dispersants, para. 0006 and 0026), where the dispersant is a (co)polymer of acrylic acid with sulfonated monomers, a (co)polymer of acrylamide with sulfonated monomers, a copolymer of acrylic acid and 2-acrylamido-2-methylpropane sulfonic acid, and/or a terpolymer of acrylic acid, acrylamide, and sulfonated acrylamide (acrylate/AMPS, i.e., acrylamide methylene sulfonic acid or 2-acrylamido-2-methyl-1-propanesulfonic acid, and acrylate/acrylamide/sulfoalkylacrylamide terpolymers are exemplary water solute electrolyte polymers, para. 0039).
As to claim 10, the organic phosphates taught by Yang et al., described above, meet the claimed limitation that the organic phosphates comprise one or more of a phospheno/phosphino-containing compound, phosphono-containing compound, and/or phosphonate-containing compound.  Yang et al. also teach the inorganic phosphates comprise phosphoric acid (para. 0024). 
As to claim 11, Yang et al.’s super concentrate additive composition meets the claimed limitation that the composition excludes a transition metal.  The required components of the composition (para. 0005) are silent to and do not contain a transition metal, and any additional component disclosed thereafter is merely optional.  

Response to Arguments
Applicant's arguments filed 11/17/2022 have been fully considered but they are not persuasive.  Regarding the 103 rejection of the composition claims over Yang et al. (US 2016/0257868) Applicant argues Yang et al. teach a maximum magnesium concentration of up to 15,000 mg/L, i.e., up to 1.5 wt.%, and therefore fails to teach or suggest the concentration of magnesium of about 3-20% by weight as recited in independent claim 1.  While this argument is persuasive with respect to the method claims (see Allowable Subject Matter section below) this argument is not persuasive with respect to the composition claims from the perspective of claim interpretation of the composition claims.  
Claim 1 recites a composition comprising 1) a mixture comprising a) about 3-20% by weight of the one or more alkaline earth metal(s)/comprising magnesium at a concentration of about 3-20% by weight, b) about 0.1-70% by weight water, c) about 0.1-40% by weight organic phosphate(s), and d) about 0.1-40% by weight inorganic phosphate(s), and 2) about 0.1-60% by weight of a hydroxyphosphono acetic acid-based component (this component is separated from the prior “mixture” by a semicolon “… and … inorganic phosphate …; and hydroxyphosphono …”), and claim 3 recites the mixture is present in an amount ranging from about 1 ppm to about 1000 ppm.  Accordingly, it is clear within the context of the claims the recited mixture is merely an intermediate composition that is diluted within the entire corrosion inhibitor composition as the final product.  The claims do not necessarily require the absolute weight% ranges of the alkaline earth metal(s)/magnesium, water, organic phosphate(s), and inorganic phosphate(s) since these amounts are diluted in the final composition.  Similar to how product-by-process claims are interpreted, even though this claim is limited and defined by the mixture comprised within the corrosion inhibitor composition, determination of patentability is based on the final corrosion inhibitor composition itself.  
In terms of weight percent of the mixture’s alkaline earth metal(s)/magnesium adjusted for the mixture being present in an amount ranging about 1-1000 ppm, the corrosion inhibitor composition of claim 3 requires 0.000003-0.02 wt.% or 0.03-200 ppm alkaline earth metal(s)/magnesium.  These range were calculated by multiplying the minimum value of each range by 0.000001 (for the lower boundary of 1 ppm mixture) and multiplying the maximum value of each range by 0.001 (for the upper boundary of 1000 ppm mixture).  Yang et al. teach the super concentrate additive solution comprises about 0.1 mg/L to 15,000 mg/L Mg2+ magnesium ion concentration from the magnesium compound(s) (para. 0050), which overlaps the claimed range(s) of alkaline earth metal(s) of the relative blend of components in the mixture in claim 1 and also the amounts of the mixture’s compounds adjusted for being present in an amount ranging about 1-1000 ppm of claim 3.  
Accordingly, the rejection of the composition claims is maintained for the reasons of record. 
Allowable Subject Matter
Claims 12-15, 17-20, and 22 are allowed.
Claim 16 would be allowable if amended/rewritten to overcome the rejection(s) under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, set forth in this Office action.
As discussed in the Examiner initiated interview held 12/06/2022, Applicant could place the application in immediate condition for allowance by making the above-suggested amendment to claim 16 (see page 4 of this Office action) and canceling composition claims 1, 3, and 6-11.  Applicant is welcome to contact the undersigned Examiner if additional clarification or discussion is needed. 
The following is an Examiner’s statement of reasons for allowance/indication of allowable subject matter: 
The closest prior art of record fail to teach or suggest the claimed method of inhibiting corrosion of a metal surface in contact with a medium comprising an effective amount of a mixture comprising one or more alkaline earths metals comprising magnesium at a concentration of about 3-20% by weight with organic and inorganic phosphates. 
Yang et al. (US 2016/0257868) teach a method of improving corrosion protection performance by addition of a super concentrate additive solution to a heat transfer system or fluids therein (abstract and para. 0005).  The super concentrate additive solution comprises a number ingredients, including dispersants and alkali/alkaline earth compounds including calcium compounds, magnesium compounds, lithium compounds, and strontium compounds (para. 0025-0054); the alkali/alkaline earth compounds contain inorganic salts such as chlorides and phosphates and organic compounds such as hydroxyphosphono and phosphono acids (para. 0047, 0049, 0051, and 0053).  However, Yang et al. teach the magnesium ion in the super concentrate additive has a maximum concentration of 15,000 mg/L as Mg2+ (para. 0050) meaning the maximum concentration of magnesium in the most-concentrated composition of the reference is 1.5% by weight, and Yang et al. fails to fairly teach or suggest the mixture added to the medium comprises one or more alkaline earth metals comprising magnesium at a concentration of about 3% to about 20% by weight as claimed.  See also Applicant’s persuasive arguments regarding the present invention’s method claims distinguishing over Yang et al. on pages 7-8 of the response filed 11/17/2022. 
Clubley et al. (US 5,294,371) teach a method of inhibiting scale and corrosion by addition of a composition of inhibitors to water (abstract and col. 1).  Clubley generally teach the composition comprises a blend of at least two phosphono-based compounds (see compounds A and B at cols. 1 to 2).  Clubley et al. teach the composition is suitable for imparting excellent scale inhibiting properties when incorporated into an aqueous system containing scale-forming salts, e.g., magnesium, but this magnesium is in the aqueous system/medium rather than the inhibitor composition/mixture and is in very low concentrations of generally under 150 ppm (col. 3 lines 20-29 and Examples 5 to 16 and Tables at cols. 8 to 11).  Clubley et al. fail to fairly teach or suggest the inhibitor composition itself comprises an alkali earth metal comprises magnesium at a concentration of about 3-20% by weight let alone alkaline earth metal(s) at a concentration of about 3-20% by weight of the mixture added to the aqueous system/medium.
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
December 15, 2022